Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 1of 8

In the United States District Court
For the strict of (olerade

cyl Action Mo. t: |8- cv - O198°7 - KMTO owen fal LED
ene Tyler Vee SEER REE SOU
Placnhtt, JUL 26 2019
JEFFREY ». COLWELL
v CLERK

 

Sandlers, Deput KI Une,
Custer , Sargeeat (gicI, and

Ox IK F Obpucty.
Deleon dents.

 

Responding fe Defendants Arguments CnA Nocunents
Mumber C35; 36, YI, 42 43, 45)

 

_

ZF Plyint fh Ere Tyler Vette, am vespeading to the

dhe tendants rephes. The /tasen why ZL ¢ant provide cloctements
shaluing +hat Sarg ecnt Cuistin stated thet he StU , hecrel er
observed cittef pxcessye force , 0S because Sergeant Gusto glist
wint Wink fo wrote az report showing that fimse anal Sergeant
Senders where acting 1n & non- pro fessional muner. Also, So that
Phar € lS Cites loc yur ts 4 (UHE ExCEesscveg Yorce aad porte
Druticks by also tissadlt. The peison Hut TF foe Drowug bt Up
that the Lact Jergeait Gustin saw ancl witelocl cer econ? Seundlers
assault me js because then DT fyeld the 1983 lawft form LD
fallowed the clirec trons oF being Lrref, 50 that whoo DT ¢fork
7 a At nu laws? LT con expleun ny sh as Loam onel
have « L understand that Sere cant Custin couleat Sfop K-9
he Tron attacking Me het he coukl pave Stopped Sergeant
Sanclere assaalhrg ne +73 cally anth bis Lord cred 25 ahi
Jo reg contlerstarat ng the cleleritanfss ore conkrocatteng there
Stare mer, feasens beng, the clerentlank State that there was
Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 2 of 8

jot bug photos thet showed bay keg Lites but new there cwe
photes Lron the night of the sncecent that clecr ly Shows ey
Lifes.

ZL alse, cho have f+he right for the officers not 2 we
Uncéeive force y (lLENS Being LD pyeyer nuadk. og threats nor
did LT hiwe & Wigegion en We - lJ hen j'n1 already appre hindeek and
not fighting ir tb THLE , theres jlo ¢ee SON fo Le Using EACCESIVE
force Gs Jergeant Steerders eel the arght of the arvest, Shere -
fore cloes (+ mage (Ft okey Yo use gxeeessive force Ulin cm
Suspoct [ys alreaely agyprehindled WO rk close nok L nderstiad
rh L weiner obayiiy the of febre (eg ESTs , hiding and mukeng
LLe Mareating threats but rn thes Scfuatton LT Ws already
opprehinded, there fore Knowing Hat LC eyadeel police that doesnt
give Sergeant Sanders and KF Dé the right fe assaul? me
atter TF wes alectly appreh nied. As the defencdeart state that
(Pthey ob use gxoessive force 6s they cbid 7 wis seasonehk,
whats peatonahle fe use that Kend of force when LT was
alreacly Cyypre hindéd andl [a hancloutes 2

Another gctestion would also fe, thy one the gleferctants shi
bringing cog uy adarges! Like thats the veisen she okug fo use the
Oxeessjve force ) bet [uw when LF wes oe ypre Waded ot rectly batch 7%
pot a pro ressiinet Wty YP hoadle the sfuateor phen the Suspects Seen
ayprehindéd. There fire fuow does iF not violate my Fourtl) Amendnunt,
Whoo sp previ Bus Statenents that LD the plas Lff) do nor provide
Lrchuel Nor nutter and evictence Shawsng that £-9 Ox and Jergtoat
Stunders Cssqucl fol me ; fut then jn these new State ments jn Senders
motren Ye Reply on (age 3 sechon TL. jt states that k-9 exe Dhing ne
ya He only Lic fal atleg ations thet L shale. Therefore s+ nukes F
Factoid that £-9 Ute andl Sanders asstulfedt no recsens being not
only cid KF Oxe Bet f(r & nen - 10 Fessione | NeqUOr , Sergecat
Serdecs lid Ye fy knot ng Aim and bra KP Ate asstulted me wri
the Super Viren of his handler Ser4 cant Sr otlerg:

As ZL have Sard in previous Statement and iil Siu AGE
cere AGaen , Z undersfand that DT fook the vfOare o7 a high

a
Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 3 of 8

sjoed chise and Lo adaiH that £ wus sn the wrong for ates ng
so, That shtt clont gue the ofeeers He okay Yo essacl* ne when
Ewes alrecdy appre hrrded, thee fore ang tatoumt b f EXC O58 /ve
force Used was sere than an excessie amount of fime. La
Prev bus stife meats Sergent Srcnclers Sticves thet K-9 Ones Collar
Cine unlatteliad witch would meen, that Sergent Sirelers old
not use K-F OK sa tn cap ropriate maner yo detein ne and
flats hecucw LT was already ayypre tended , There fore sts gutemat-
fealty Cu. L¢ CESS PU! leaghth of fine wilth sterted phe second KF
Cn Serk hra teeth in rug Shoulder The pretures fiten fle
neg At of fhe jaceckeak prove that end also, prove flat there
Cre MiNCHYe Wounds ye ry (ght Shoulder, Tio teeth marks
“oto ts thet Cor’e penctives along with the “A ‘ Shapet Mer ky rigs,
then fo the hight of +hese yok C6 see He seritches and
Phe only scratches the offer Awe marking s clearly are yirible
end shotw bleocly open wounds. des LF bod use Shettaents from
Soergecat Senel, Zs Jy lesen tet NMarritive , (24S0*S he ng the
cetenclant eomftyodiet fhe shattmnt used in the Aap lementeA
\errative nck He Helendints Cr genet te stattvne fr fo there.
Sergeant Sanders phates that he telat ule éxceess/ve Lovee. flor
oti EF Cx attack ne “CBee page of fein Doeumest )
(27). Then going botk to (Page 3B II on Dosiunent 43 section \
(xc thet Stites phe only lichral allegHiins T mace wis Het
K-7 Cex Lit ny cre ht Shoulder wrtth meus L-9 oxx attacked
me on rey Neg ht Shoaller, there fore thate one of Mead vontro -
clithroas ceFendants have nace. Also, the eqpept nent Used rn
the [cne of cluty fs corte fo withheld +he abuse anel force
Hut (¥ pet in front of the cfrcers tuiteh woul mean thot
when K-9 Ox's colli come unlittched after Sergeant
Stumlless Auol cc [Pecely put the leash on the colleu if Coming
un laté-chat Wis cheng on prrrpeese there fore. Sergeant Knelers 12
retjonse ble for ftese achons.

Theve Fore , rot only clog, Fhe cletenderfs contredict there
Stuténers, the defendaats clse, ave Stiting the CMeged asseest

3
 

Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 4 of 8

flat foo! place was witt rtasenchle force uf fow wes phat assuult
alteded when the olelerdants aclacle that thats the ealy fect l
au ey ations EL mofel Theac fore the Miftencents cre admitting + hat
the asspalt fpok (PE ancl phe cl terndanfe are fayy 0 hile
Selina whet phey state Wis & reasonable Fe fhets pessisery for
the certonstances Hat L were on a lngh spect Cir Chere
eat per £ wat « weéented felew ples Fhey fourel clrags
COA fe , Act sti fl untles Ywse CLV COM SHAMCES Aw Was it any there
Rex nesssiry 8 a Peagonale fore wien ZL wes clreac,
appre hinded . There fore , Sergeant Sanders yeech excess| ve fore and
i? wes police Sra tel ty and assaule witeh of corse Sergeant
Senders is gen fe cleny every thing 4ecatuse he Knows That he
his acted in c& pon- professional manor and asaultedl peo letting
out fis anger fecause TL hud tok hrm and other etlieers on
Chg h seed cur chase, he alse Knew my felony werrents
and therefore le assan/ted ne. Also, why would Jergeaat Sinclecs
que ne the be ht of the tort stating thet the pyree usect
Wks feesouiable and nessicery ¢ When ues111G CXCCS SM force when
G suspect 5 already agprehirtled ,'s not nessrcerg nov & (esonible
reasn f6 use -hat kind of fore. Lt asstl?, police brutes Py
and Ex CeS5I Ve force. AS IT have shated bevore , Yes T achw
that LF ohed werrajes the arght of thé incecleat anel feck the
otkicers on a Arg speect car chase, but that shu clont give
CUHK officer the right fo asseul!> nx use excessive force fo a
Suspect when wud atter that sus pet iS a was clready ype by rdedt-
The defendants stete Vol every push or shove, even (ff (F may fater
Jee UnNeC €sstiry pn the peice OF Ce judges elyumpers, viclates Hig
Fourth Amendment “/'s corredt, hit under these coercomslinces it
cloes violate the Fourth Armenclment wher a suspect /s assaulted
after bering agprehinded el recy -

that I clent ynelerstand (3S, Why the et Fendlunte keep
Dri ng/g up uhet Was found an my person L understand I” had
clrugs CYu "whe Lut LT wasnt throws (t at the bhocers nor att
LT have ex WLC. JV making threats po use (# on the othicets

uf
Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 5 of 8

there fore (EE yas beting in ang vf these maners L well
unilerstink how I wes & threat ut £ chittut cet vn Cue]
Oo these manors. The cetendants are Stating Le cause L
Wet ON & high speed Ceu- chase, F had olrug s en pre anel LO
was & Wwented Leler jt wes ckayg fo wssatdl> ancl use exces
foree en me af¥er T was clready conprehintlad exp le a flaw
Hut (> recsonedle Yots Cane. Jerg teit Stenclthe onee aun
controcticts Is stefemeats when stating oN ( Page ‘T of Document 43)
“when wera heel Latinst Fhese coreont stances, CUA allegect “hyte™
by KG unt end en alleged" Strike’ 7's Obyectively reasonebk,
Jeg ent Sanedars is there fore adm/Hing that the hog Site and
fisreal strike happened and war reasoneble rote flu sane
cercomstancs thet EF was « wanted felon, T weat ore
hig t spud Civ chet and they And ctihGsS on ney persone
wis iF peiacnable When TL wes at vrecig cep prehild. Then fhe
cle finden State of ether sfuchoy that have happerecl fo ofler
Seespects frke Hog reserntall ne. For in shane" baployrant of pole
aloy in the foce of two Llecing robbery suspects following a hgh
spec ctu~ chase wis reasonable wlso, release of pole choy on &
potentially ar-nect sus pact whe hed wack ff; PLA ENIAG Jtotenents
and lect his frome at UG ht In Key clerntral preci hAcr het WES
recsone ble ancl “ chepucty $ alLegect concluct ef Kieleng motor ts4s
foot ' very hare” oleerring armrest on Frefle charges hid net
vivlate Fourth Apuarelinedts pecsonoble stendarcl.’ There fore
au ,m geltrng from fluose statenwents is tat om WW COSE the
peohee leg / K-71 Was coployed on purest ancl pot on accedent
otter Hien that none cf (# pre teers fo me because ZL tagnt
a robbery Suspect, I puisat a poten tally armed suspect that
WS making threateaing stiteneats anet My asstucl? one clef
ate ave bec fuel nfomaben and Ao violate my Forth
Anendnent, fer the pesns ~bat my Statens cla fecal
and Sargeent Stcnoter osert shite he cleployedn Ha tare. me with fhe
prlvce edoy, but flat fhe collar come unletteled. (yk dort make
sénee ore Sergeant Senders use KF CX peasonahlég (a ce

5
Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 6 of 8

reastmable pmeanor or wus > by accenclent? Evther way IT waar
alrecely dgp he lyncted when the assent? curd exceesc,ye foree
fv ke piece.

Tr the seehen of the FouwtéA A menckivent nig ht fo
be free from “excessive force” Sevyecnt JSentters stetes that
“Pere 5 ne lege authority that cleer ly establishes phat cx
OFF 1 Car apgeltes excess ve forte by Acspatcticng a canme -e
apipre hind Ge [PEEP for bem He OF Cer has An arrest pwlrptit
and the hud clenenustrater an inchneten fo flee aenclevacle
arrest there hve £-? tx wis never o's petched fo “pyre Jona
Ne , hé WES Mp felet fo @4CCK me as L pas ately
app vehwed wtth ry exeessive Loves, nel Violates puy Four?
Annelinent. ZT pull einclersternd coe be Okey tuith the KI
Lite and frxveal sty ka ng alse, the wee of ercessve force fF
LE usin? alreccly ogsprelintéd end TL was resistrag arrest
by 4-4 hting tuiPh law enfrvenneit, hytia His case T west ZL
wis chreacty cyprelintled  Theve fore sm PLEBAG the (sue wvaler
fly Clefense Conternng L wis assal fed tnit axcess Ve force Wis
used for no reayen tat Te pefecse feud en forceronts tanger OS, Sergeant
Jendes deel, December 3), AOYT at C023 hours. Alo, I clant see Hote
rt clot expla BacBive fovee thin fhe force weds pesecl T ws
elretay ay prelvieled and (- ctont give LN A the NG ht Je
use bxoessie farce wher an Seuspech 1% already agprehi adel and jot
shang eau Sign F agfesson. TL Ent Tgler Vette Kespect folly
Subndt Prege Steheaents.

  

duly LD, BUF | —
Eyeeuted en Cate) Plinee Eric (gle Vite
Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 7 of 8

( arti Lreate OF Service

Plant", Erre Tyler Vette, coctifes the foreqoin
clocurnent(s}, motron(s), beewing Case Mumber 1 /§-Av~- 0/989-
KMT, wis placect jn the facili ty moacling System , 1 s10Ge
prepara inst Class, wts Sent fo, the Of ce of the’ Clerk,

ited Spates Distrre® Qpurt, Alfred A. Acces Court house,
FOl- 19th Street, Keom (05, Venver, Coloradie 30244-2584
On.

duty 17, S017 ZELS

Exe cuted on (Sete) Pidinh Perc Tyler Vette ,
Under fenol ty oe Perjury
26 U.S.C. (140 ~ °

& NC Tyler letle # [¥C2ISF
>) tecling Correctional Fac Ty
PR QO. Bex CCoO
STeeling, Coleraclo -8C7S7 -
COLORADO DEPT OF CORRECTIONS i

   

« a ge
. * ~ yt tat wo Mme Bee ene = o *
Name: Vette ' Erie . a GR YG ie * ae es o®, . ee
Register Number: /fo2 57 — Unit: LULTC -J0O8 SCF tea aE a
dats iil =
POBOX (g00U Taek TWA GASB oe att
City. State Zip Sferl ng ' Colorado get : Se a

= $75 -

Arraj. U.S. Courthouse
991 19 Street, Rm. A-105
Benver. CO 80294-3589

AI2S4—-S501 54 WabeandtaDy eegtyep UT TE aaadnnpeadyetbeay deg ll ptyel

Case 1:18-cv-01987-KMT Document 46 Filed 07/26/19 USDC Colorado Page 8 of 8

 

— sn

—_—

~™
